DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-39, 49-53 and 55-57 are pending in the application.  Claims 30-32 are withdrawn.  Claims 1-13, 15-29, 33-39, 49-53 and 55-57 are currently under examination.
This office action is in response to the amendment filed on 12/9/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11, 13, 38, 39, 49-53, 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “wherein the mouse or the rat is the rat” renders claim indefinite because it is unclear how can a mouse be a rat.  
Regarding claim 7, the recitation of “wherein the mouse or the rat is the mouse” renders claim indefinite because it is unclear how can a rat be a mouse.  
Regarding claim 11, the recitation of “a target organ” renders the claim indefinite because it is unclear whether the target organ is an organ that contain first target locus, second target locus or both.

Regarding claim 13, the recitation of “a non-target organ” renders the claim indefinite because it is unclear whether the non-target organ” contain first target locus, second target locus or both.
Regarding claim 38, the recitation of “the mouse or the rat is mouse” renders the claim indefinite because it is unclear how a rat can be a mouse.  The recitation of “wherein the AAV is an AAV8 delivered to the mouse or the rat,” and “wherein step b) comprises assessing modification of the first target genomic locus in the liver of the mouse of the rat” renders the claim indefinite because it is unclear whether the claim scope encompasses mouse, rat or both.  
Regarding claim 39, the recitation of “or wherein step a) comprises introducing an exogenous donor nucleic acid, and the changed variable is…” renders the claim indefinite because it is unclear which step a) the claim is referring to. If it is referring to step a) in claim 1, which recites introducing into a mouse or a rat a guide RNA, it is unclear whether the step of introducing an exogenous donor nucleic acid replaces the step a) in claim 1, or in addition to step a) in claim 1.  The recitation of “selecting the method resulting in higher efficacy, higher precision, higher consistency, or higher specificity” renders the claim indefinite because it is unclear what determines “efficacy, consistency, specificity or precision” when modification of the first locus is assessed.  
Dependent claims 49-53, 55-57 are rejected for same reason because they depend on claim 39.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The rejection set forth below has been rewritten to address the amendment. 
Claims 1-13, 15-29, 33-37, 39, 49-53 and 55-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of testing the ability of a CRISPR/Cas nuclease to modify a target genomic locus in vivo, comprising: introducing into a non-human animal a guide RNA designed to target a guide RNA target sequence at the target genomic locus, wherein the non-human animal is a transgenic mouse whose genome comprises a Cas9 expression cassette integrated in the Rosa26 locus, wherein the Cas9 expression cassette comprises a coding sequence for a Cas9 protein comprising an N-terminal nuclear localization signal (NLS) and a C-terminal NLS that comprises the full sequence of SEQ ID NO: 19, and wherein the guide RNA is introduced via AAV mediated delivery; and b) assessing the modification of the target genomic locus, 
does not reasonably provide enablement for rat, or for a mouse which expresses insufficient amount of Cas9 protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is "undue" (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The nature of the invention:
The claimed invention is drawn to a method of testing the ability of CRISPR/Cas nuclease to modify a target genomic locus in vivo by using a mouse or rat that comprises a genomically integrated Cas9 expression cassette that expresses a Cas9 protein comprises the full sequence of SEQ ID NO:19, and introducing gRNA by AAV delivery.  Dependent claims also recites method of optimizing said testing by changing various variables in the testing process.  
The breadth of the claim: 
The breadth of claimed invention encompasses a rat and mouse that will be made transgenic to express a CRISPR Cas9 protein comprising the sequence of SEQ ID NO:19.
One of skill in the art would not know how to use a rat or mouse as encompassed by the claims without expressing the Cas9 protein since it would be indistinguishable from a normal (non-transgenic) rat or mouse. It is only when the transgenic rat or mouse, with respect to the claimed invention, expresses a CRISPR Cas9 protein that a skilled artisan would be able to use it to determine modification of the target genome in vivo.  
The teaching from the specification and the presence of working examples: 
The specification only generally mentions using non-human animals for determine genomic modification in vivo without provide specific teaching how the non-human animals are made.  The specification demonstrates the generation of a Cas9 ready mouse in working examples, wherein the Cas9 expression cassette is codon optimized for expression in mice, and integrated into Rosa26 locus of the mouse genome in mESCs, and subsequently used to generate transgenic Cas9 ready mice (see paragraphs [00277]).  The specification teaches that SEQ ID NO:19 encodes this codon optimized Cas9 for mouse (see Table 6, and paragraphs [0269]-[0270]).
However, while the specification teaches the successfully use of mES cells to generate transgenic mice, this does not enable the full breadth of the claimed invention which includes a both rat and mouse.
The state of prior art at the time of filing and the level of predictability in the art; 
The state of prior art at the time of filing recognizes several unpredictability regarding making and using transgenic non-human animals:
Unpredictability of Transgenesis and Expected Phenotypes in Transgenic Mice
Regarding the unpredictability of transgenesis, the art teaches that even in mice, the strain of the mouse significantly impacts the phenotype observed when expressing an exogenous gene. In the instant case, this encompasses a CRISPR Cas9 protein.
For example, Garcia-Arocena D. (2014, The Jackson Laboratory, Same Mutation, Different Phenotype?) teaches that the genetic background of a mouse significantly impacted the phenotype in transgenic mice overexpressing a mutant form of S0D1*G93A. Specifically, Garcia-Aroceno teaches “Classic mouse models of familial ALS are transgenic mice that overexpress a mutant form of human superoxide dismutase 1 (Tg(SODl*G93A)lGur; aka S0D1*G93A). Transgenic, hemizygote carriers manifest phenotypes that resemble ALS in humans: they become paralyzed in one or more limbs due to loss of motor neurons from the spinal cord. The genetic background of the original S0D1*G93A transgenic mice (002726) were on a non-uniform mixture of SJL/J and C57BL/6J. The transfer of this transgene on to different backgrounds has produced congenic strains with either early or late onset of symptoms.
Garcia-Aroceno continues to teach that “Early onset strains include ALR/LtJ and SJL/J congenic mice, which first show symptoms starting at 116 and 119 days of age (±10 days), respectively.  Late onset strains include C57BL/6J and DBA/2J that don’t develop overt ALS symptoms until 161 and 169 days of age (±10 days), respectively.
Similarly, hemizygous S0D1*G93A transgenic carriers on the mixed B6SJL background also have a decreased lifespan compared to hemizygotes on the congenic C57BL/6J background: 50% survive to 128.9 (± 9.1 days) versus 157.1 (± 9.3 days), respectively.”
Lastly, Garcia-Aroceno teaches that “Mice with the G93A-SQD1 transgene on the mixed B6SJL background show abnormalities that are not evident on the B6 background. Some of these phenotypes are anomalous mitochondria morphology and cellular physiology, slow postnatal weight gain and atypical capillary morphology.”
Further expanding the teachings of Garcia-Aroceno are the teachings of Heimain-Patterson et al. (2011, Amyotrophic Lateral Schlerosis, Vol. 00, pgs. 1-8) who does a large analysis of twenty different mouse strains and their impact on the phenotypes observed when expressing the exogenous human SOD1 transgene (see Abstract). In Table 1, Heimain-Patterson teaches the significant differences that the strain of the mouse has on survival.  Heiman-Patterson concludes by teaching “Finally, and importantly, our data indicate that genetic background has a large influence on lifespan in the SOD1 mutant mouse model of ALS, underscoring the need to interpret positive lifespan results with double-transgenic mortality studies carefully. Any future work must factor in these genetic variables” (pg. 6 col. 2 parag. 2 lines 1-7).
Thus as demonstrated by the teachings of Heiman-Patterson, even within one species of murine animal such as the mouse, there is significant variability in a phenotype that can occur due to the genetic background of the animal. Given that the claimed invention encompasses any species of non-human animal and recites no phenotypes at all, and these non-human animals will each have varying genetic backgrounds, the skilled artisan would find that predicting and expecting a specific phenotype or any phenotype at all due to the expression of CRISPR reporter as embraced by the claims is unpredictable.
Again the art teaches that even among transgenic mice, considerable experimentation is required to ascertain the validity of the observed phenotypes i.e. the phenotypes observed are a direct result to the particular genes provided, i.e an express a CRISPR protein. Thus based upon these teachings in the art above, the skilled artisan would find the animals as claimed unpredictable.
Unpredictability of Any Genetically Modified Non-Human Animal
The claim invention encompasses rat and mouse to be made transgenic via modification of ES cells. In this regard, the art teaches that creating transgenic animals from any species of non-human animal is unpredictable in a variety of animal (particularly non-human mammal) species, except for mice.
The issue of unpredictability regarding the claimed invention involves the unavailability of ES cells from non-mouse species of animal. As the art teaches below, there is significant unpredictability in isolating, characterizing and using ES cells isolated from non-mouse species, and that pluripotency has not been validated or verified in any species of animal other than the mouse.
The art teaches that validating pluripotency in stem cells is challenging. For example Buta et al. (2013, Stem Cell Res., Vol. 11, pgs. 552-562) teach that “Attributes such as the pluripotentcy and differentiation potential are based on experimental criteria and need to be thoroughly addressed via functional and molecular assays. Therefore, approaches to increase the stringency of results should be applied. From the standpoint of developmental biology many researchers regard in vitro differentiation e.g. in embryoid bodies (EBs) as the least stringent functional test of pluripotency of cultured stem cells. The generation of teratoma is perceived as being the next level of stringency. While these two approaches are suitable for stem cells of animal and human origin, they are limited since they do not test the ability of the cells to undergo normal development.” (pg. 556 col. 2 last parag.).
Further, regarding rat ES cells, the art teaches that they remain unpredictable for their use in the creation of transgenic rats. For example, Tong et al. (2010, Nature, Vol. 467(7312), pgs. 211-213) teaches: “Failure of mouse ES cells to contribute to the germline is often caused by chromosomal abnormalities in ES cells 18. This is also likely to be true for rat ES cells. We examined the karyotype of DAc8-p53-#l rat ES cells and found that over 65 percent of the cells were polyploid (Supplementary Fig. 5a). This is likely the reason for its low germline transmission efficiency. From mouse ES cell studies, it has been suggested that chromosomal abnormalities are associated with a selective growth advantage, and that the use of small, slower growing clones rather than large, rapidly growing clones for blastocyst injection will significantly improve the germline transmission rate18. We investigated whether germline competency of DAc8-p53-#l rat ES cells could be improved through subcloning. DAc8-p53-#l rat ES cells were plated at a clonal density as has been reported for mouse ES cells19,20. Around 10% of the cells formed round and compact colonies (Supplementary Fig. 5b). These colonies were picked and expanded to establish subclones. We karyotyped 20 DAc8-p53-#l rat ES cell subclones and identified 2 subclones with euploid chromosome numbers (Supplementary Fig. 5c). The subclones grew as round and compact colonies (Supplementary Fig. 5d). The subclones were microinjected into a total of 39 F344 rat blastocysts. 2 male chimeras were produced and 1 was a germline chimera (Fig. 3a). This germline chimera generated 76 offspring among which were 6 germline pups. 3 of the germline pups, 1 male and 2 female, were GFP positive, indicating the inheritance of the p53tml(EGFP pac) allele (Fig. 3b). Genotyping and Southern blot analysis further confirmed that these 3 pups were p53 heterozygote animals carrying one wild-type and one targeted p53 alleles (Fig. 3c, d).” (pg. 3 parag. 2).”
Similarly, Hong et al. (2012, Stem Cells and Development, Vol. 21(9), pgs. 1571-1586) teaches that there is unpredictability even among ES cells from different strains of rat (see Abstract). Specifically, Hong teaches that while ES cells from either F344 or dark agouti rats could contribute to generate a chimera, only ES cells from dark agouti (DA) were determined to be germline competent (see Abstract and pg. 1584 col. 2 parag. 2).
Further Hong teaches that "In other laboratories, F344 ESCs have not produced chimeric rats after an injection into DA or SD blastocysts [3, 4]. Here, for the first time, F344 ESCs that were injected into SD blastocysts produced chimeric rats. In other laboratories, F344 blastocysts were more efficient host blastocysts to produce germline transmission of ESCs when injected with DA ESCs [3, 4], and F344 blastocysts produce the first ESC gene targeted knockout rats after an injection with DA ESCs [5]. In contrast, here we found that SD blastocysts were more efficient to produce germline transmission of ESCs. We speculate that the DA and F344 blastocyst is not a compatible blastocyst for Tg or non-Tg F344 ESCs. The production of gene targeting might be more efficient using F344 ESCs, as a BAC library is available for F344 to enable a recombineering approach.” (pg. 1583 col. 1 parag. 3).
Thus while one laboratory was able to successfully use ES cells from F344 rats, other labs have not had the same success and thus their remains a general unpredictability of use rat ES cells to contribute to the germline for the creation of a transgenic rat. Accordingly, establishing and culturing ES cells from other species of animals having properties that are analogous to the mouse ES cells used in the methods of the claimed invention is highly unpredictable.
The amount of experimentation required to practice the claimed invention:
As discussed above, the art clearly teaches that phenotypes even in transgenic mice are unpredictable. In the instant case, the integration of Cas9 expression cassette into mouse Rosa26 locus results in Cas9 expressing transgenic mouse that may be used to assessing genomic modification in vivo, does not extend the predictability to other sites in the mouse genome that can produce transgenic mouse stably expressing sufficient Cas9 protein for genomic modification.  Since the claims encompasses both mouse and rat, whether a codon optimized for expressing Cas9 in mouse SEQ ID NO: 19 would also be able to expressing sufficient Cas9 protein in other species such as rat is unpredictable.  Further, the art teaches that transgenic modification of ES cells in rat has several significant issues of unpredictability and the claims encompass both rat and mouse to be made transgenic using transgenic modification of ES cells. However, the specification has only enabled the use of mice as a species of non-human animal to practice the claimed invention. A skilled artisan would need to engage in undue experimentation to overcome the art recognized unpredictability as discussed above.  Thus the claimed invention is only enabled to the scope set forth above.  
Response to Arguments
In response to the rejection, Applicant argues that the 2010 and 2012 articles of Tong and Hong were published several years before the effective filing date of the instant application. Applicant asserts that rat ES cells that transmit targeted genetic modifications through the germline were readily available.  Applicant asserts that methods were readily available for predictably generating targeted genetic modification in rat ES cells and using those genetically modified rat ES cells to make genetically modified rats that transmit the targeted modification through germline.  Applicant asserts that teaching from WO 2014130706, US20140235933, US20160108360, US20170037429, 10,329,582; and US20190316149 provides rat ES cells, rat ES cell culture conditions, and methods.  Applicant asserts that these patent applications describe methods for predictably generating genetically modified rat ES cells through homologous recombination with a targeting vector to make targeted genetic modification that transmit through germline.  Applicant asserts teaching from WO2014172489, US 20140310828, US 2014309487, 20170204430, US 10385359 and US 20190323032 provides guidance for how to genetically modify rat ES cells through homologous recombination with BAC-based large targeting vectors to make large targeted modifications that transmit through the germline.  Applicant argues although shortcoming of random DNA integration can be variable and unpredictable, targeted integration into a selected target genomic locus results in more reliable expression, and amended claim specify that mouse or rat comprises in its germline a genomic integrated Cas9 expression cassette at a targeted genomic locus capable of expressing a gene.  Applicant alleges that such target genomic loci that are capable of predictable expression of transgene are well-known, as taught in background section of US 9,255,250 and US 2013/0122591, US 2008/0159996, US 2008/0299580 and US 2010021264,  paragraph [00174]-[00176] of present application.  
The above arguments have been fully considered but deemed unpersuasive.  As discussed in the rejection in detail, the phenotype of a transgenic mouse or rat would have been unpredictable at the time of filing. This is not only because unpredictability due to lack of germline transmission, but also the different background in different strains of mouse or rat that will affect the phenotype of a transgenic mouse or rat. In the instant case, the specification teaches the generation of a Cas9 ready mouse in working examples, wherein the Cas9 expression cassette is codon optimized for expression in mice, and integrated into Rosa26 locus of the mouse genome in mESCs, and subsequently used to generate transgenic Cas9 ready mice (see paragraphs [00277]).  Whether integrating Cas9 expression cassette at other locus would result in expression of the Cas9 as claimed is unpredictable.  While Tong and Hong were published a few years before the effective filing date of the present application, the unpredictability of phenotype in transgenic mouse and rat still exists at the time of filing. The teaching from WO 2014130706, US20140235933, US20160108360, US20170037429, 10,329,582; and US20190316149 provides rat ES cells, generating transgenic rats with targeted modification is still considered trial and error rather than routine experimentation.  The integration of a lacZ reporter gene as described in the above applications does not extend the predictability to a transgenic rat comprising Cas9 expression cassette that expresses Cas9 protein at a level such that targeted genomic modification may occur in vivo.  The teaching from US 9,255,250 and US 2013/0122591, US 2008/0159996, US 2008/0299580 and US 2010021264 application are all directed to modification of genomic locus in isolated cells. None of the application teaches whether integrating an expression cassette as claimed in said locus in a transgenic mouse or rat would result in predictable phenotype. Paragraph [0174]-[0176] describes some safe harbor known in the art for integrating exogenous DNA into a chromosome.  However, no teaching is provided with regard to whether integrating an expression cassette as claimed in such locus in a transgenic mouse or rat would result in predictable phenotype.  Therefore, for reasons set forth in previous rejection and discussed above, this rejection is still considered proper and thus maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636